Citation Nr: 1022191	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-28 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disorder, and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  

In March 2008, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

In February 2009, the Board denied the Veteran's application 
to reopen his claim.  Thereafter, following the Veteran's 
timely appeal of the February 2009 decision, an October 2009 
Order of the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision and remanded the 
case for further development and adjudication.


FINDINGS OF FACT

1.  An application to reopen a claim for a lumbar spine 
disorder was last denied by a rating decision in November 
1977, which was not appealed.

2.  The evidence submitted since the November 1977 rating 
decision pertinent to the claim for service connection for a 
lumbar spine disorder was not previously submitted, relates 
to an unestablished fact necessary to substantiate the claim, 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.

3.  Lumbar spine and coccygeal arthritis had its onset during 
active service.  


CONCLUSIONS OF LAW

1.  The rating decision of November 1977, which denied a 
claim for service connection for a lumbar spine disorder, is 
final.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156, 20.1103 (2009).

2.  Evidence received since November 1977 is new and 
material, and the Veteran's claim for service connection for 
a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  Lumbar spine and coccygeal arthritis was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim

The record reflects that a rating decision in October 1972 
denied service connection for residuals of injury to the 
coccyx, and that the Veteran did not file a notice of 
disagreement with that decision.  Accordingly, that decision 
became final.  Thereafter, the Veteran filed an application 
to reopen the claim in October 1977, and a November 1977 
rating decision denied the application to reopen.  The record 
does not reflect that the Veteran filed a timely notice of 
disagreement with this rating decision.  Accordingly, it also 
became final when the Veteran failed to perfect his appeal of 
that decision within the statutory time limit.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  As such, his claim for 
service connection for a lumbar spine disorder may only be 
reopened if new and material evidence is submitted.

In this instance, since the most recent final denial of 
November 1977 denied the claim on the basis that the 
Veteran's then-current lumbar disability of lumbar scoliosis 
had not been shown to be incurred in or aggravated by active 
service, the Board finds that new and material evidence would 
consist of medical evidence showing a link between a current 
lumbar spine disability and service, either by way of direct 
incurrence or manifestation within one year of separation.

In this regard, additional evidence received since the most 
recent final denial in November 1977 consists of the 
Veteran's testimony before the Board in March 2008 and 
additional VA treatment and examination records that reflect 
treatment and complaints relating to the lumbar spine.  Most 
importantly, it includes an August 2007 VA spine examiner's 
opinion noting lumbar problems and coccygeal injury during 
service but no current residuals of the coccygeal injury, and 
no basis to link the Veteran's lumbar spine arthritis and his 
lower back complaints during service.  It also includes a 
March 2008 VA consultant's opinion that the Veteran's low 
back pain, diagnosed as lumbar spine and coccygeal arthritis, 
more likely than not stems from the Veteran's coccygeal pain 
due to antalgic gait and lumbar strain.  

Since the lack of a nexus between a current back disorder and 
service was the basis for the denial of the claim in November 
1977, these opinions, which together associate current low 
back disability to the Veteran's coccyx injury in service, 
clearly relate to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.303 (2009).  

Accordingly, the Board finds that this additional evidence 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, is neither 
cumulative nor redundant, and raises a reasonable opportunity 
of substantiating the claim.  Therefore, the Board concludes 
that the claim for service connection for a lumbar spine 
disorder is reopened.  


II.  Entitlement to Service Connection for a Lumbar Spine 
Disorder

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show:  (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).

When a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009). 

Service treatment records reflect coccygeal injury and 
episodes of lower back pain.  

At the time of the Veteran's first post-service VA 
examination in July 1972, the Veteran complained of pain in 
the area of his coccyx since his injury in service. 

In reviewing the evidence of record, there is a March 2008 VA 
consultation diagnosis of lumbar spine and coccygeal 
arthritis.  Thus, while an August 2007 VA spine examiner only 
diagnosed lumbar spine arthritis, the Board will give the 
Veteran the benefit of the doubt, and find that he currently 
suffers from both lumbar spine and coccygeal arthritis.  

In addition, while the record further reflects that the 
August 2007 VA spine examiner noted lumbar problems and 
coccygeal injury during service but no current residuals of 
the coccygeal injury, and no basis to link the Veteran's 
lumbar spine arthritis and his lower back complaints during 
service, subsequent VA opinion in March 2008 indicated that 
the Veteran's low back pain, diagnosed as lumbar spine and 
coccygeal arthritis, more likely than not stemmed from the 
Veteran's coccygeal pain due to antalgic gait and lumbar 
strain.  

Therefore, since the record now contains current evidence of 
lumbar spine and coccygeal arthritis, VA has essentially 
conceded the Veteran's claimed coccyx injury in service, and 
there being no evidence of any post-service injury to the 
coccyx, with one opinion in favor of a relationship between 
such in-service injury and lumbar spine and coccygeal 
arthritis (March 2008) and one against (August 2007), the 
Board will give the Veteran the benefit of the doubt, and 
conclude that service connection is warranted for the 
Veteran's lumbar spine and coccygeal arthritis.  The Board 
further notes that it is also reasonable to conclude from the 
August 2007 examiner's statements that had he found coccygeal 
arthritis at the time of his examination, he also would have 
at least linked that disorder to the Veteran's injury in 
active service.


ORDER

The claim for service connection for lumbar spine and 
coccygeal arthritis is granted.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


